DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, and 6-7, the prior art does not disclose nor reasonably suggest  a chronograph mechanism comprising or a timepiece including a chronograph mechanism, the chronograph mechanism comprising: an energy accumulator comprised of a strip spring; a mechanism for winding the energy accumulator and resetting a minute counter to zero, arranged to wind the energy accumulator and reset the minute counter to zero at a same time, wherein a rack has one end arranged to directly engage the strip spring and another end arranged to directly engage with the gear train, wherein the rack connects the energy accumulator directly to the regulating system through the gear train driven by the rack, and wherein the mechanism for winding the energy accumulator and resetting a minute counter to zero includes at least one lever arranged to directly engage the one end of the rack in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844